EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Withdrawn claims 11-20 do not include the allowable subject matter of claim 1 and are cancelled.
The application has been amended as follows:

Listing of Claims:Claims 11-20. (Cancelled)
	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Cole (United States Patent Application Publication No. 2009/0138398) discloses an invention for escrow service for web-based transactions, such as multi-currency web-based transactions, is web-accessible and accepts registrations from exchanges and/or portal partners. The completion of registration and transactions is allowed to entitled users who access the system via the web. The system maintains an internal banking engine to act as a deal manager, messaging service and accounts sub-ledger and escrows funds entrusted to it. The transaction process is composed of a number of transaction statuses, and reporting of those statuses to users is accomplished online and via web query. The system provides local currency/multi-currency capability and supports several methods of payment, such as credit cards, authorized Automated Clearing House (ACH) or equivalent direct debit/credit and wire transfer payments, and all funds movements are electronic. In addition, Wilkins (United States Patent Application Publication No. 2016/0234026) discloses an invention for wherein one of the resource tracking systems comprises a blockchain ledger, and wherein a first resource pool of the one of the resource tracking systems comprises a first register on the blockchain ledger and a second resource pool on the one of the resource tracking systems comprises a second register on the blockchain ledger, and wherein the blockchain ledger is distributed across a plurality of computing devices of the one of the resource tracking systems, is reconciled in a collaborative manner among 
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, receiving, on the first computing device, an authorization to place the hold on the second quantity of the first resource type in the first resource pool, the authorization comprising a message signed with a cryptographic private key corresponding to a cryptographic public key of the first resource pool; responsive to receiving the authorization, placing, by the first computing device, the hold on the second quantity of the first resource type in the first resource pool to create a held second quantity of the first resource type, wherein the held second quantity of the first resource type cannot be transferred from the first resource pool until the hold is released; receiving, on the first computing device, a message from a second computing device indicating a cancellation of the transfer of the first quantity of the first resource type from the first resource pool to the second resource pool; verifying, by the first computing device, the message from the second computing device indicating a cancellation of the transfer using a cryptographic public key of the second computing device to determine that the message from the second computing device indicating a cancellation of the transfer comprises a cryptographic signature created with a cryptographic private key of the second computing device; responsive to receiving the message indicating the cancellation of the transfer, releasing, by the first computing device, the hold on a first portion of the held second quantity 
Claims 2-10 are dependent on claim 1 and are allowable for the same reasons stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/           Primary Examiner, Art Unit 3685